Citation Nr: 1143397	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  08-27 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent for adjustment disorder with depressed mood.

2.  Entitlement to an increased rating greater than 80 percent for bilateral sensorineural hearing loss.

3.  Entitlement to an increased rating greater than 10 percent for tinnitus.

4.  Entitlement to a total disability evaluation based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to February 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 Regional Office (RO) in St. Paul, Minnesota rating decision.

Initially, the Board notes that following the RO's last adjudication of the case the Veteran submitted additional evidence without waiver of initial consideration by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2011).  With respect to the issue of an increased rating for tinnitus, the Board notes that the additional evidence received does not directly relate to this claim and, moreover, an increased rating for tinnitus is denied as a matter of law and would not be altered by the provision of additional evidence.  As such, the Veteran is not prejudiced by the Board's adjudication of this claim.  As the other claims are being remanded for additional development, the AOJ will have the opportunity to review the newly submitted evidence in the first instance prior to re-adjudication of the issues.

The issues of increased ratings for adjustment disorder with depressed mood and bilateral hearing loss, as well as entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's recurrent tinnitus is perceived bilaterally.

2.  The 10 percent rating currently in effect is the maximum schedular rating for service-connected tinnitus.

3.  The Veteran's tinnitus disability does not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The claim for an increased rating in excess of 10 percent for bilateral tinnitus is without legal merit.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.87, DC 6260 (2011).

2.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The U.S. Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution of the Veteran's appeal is dependent on interpretation of the regulations pertaining to the assignment of disability ratings for tinnitus.

Because there is no reasonable possibility that further notice or assistance would aid in substantiating this claim, any VCAA notice or assistance deficiencies are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

Increased Rating

In this case, a July 2008 rating decision continued the Veteran's 10 percent rating for tinnitus.  The Veteran claims that the current rating does not adequately compensate him for his tinnitus disability.  

Disability evaluations are determined by application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261(1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2011); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The regulations pertaining to the evaluation of diseases and injuries of the ears were revised effective June 10, 1999.  See 64 Fed. Reg. 25, 202 (1999) (codified at 38 C.F.R. § 4.85-4.87 (2002)).  The regulation was again revised in May 2003, effective June 13, 2003.  See 68 Fed. Reg. 25,822 (2003).

The June 13, 2003 revision was undertaken, in part, to clarify existing VA practice that only a single 10 percent evaluation is assigned for recurrent tinnitus pursuant to DC 6260, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, note 2 (2011).

In this case, the Veteran filed his current claim in November 2007, which was after the June 2003 change that clarified that only a single 10 percent evaluation is assigned for recurrent tinnitus pursuant to DC 6260, whether the sound is perceived as being in one ear, both ears, or in the head.  Therefore, it is clear that no more than a single 10 percent rating is permissible for the Veteran's tinnitus.  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (affirming the VA's long-standing interpretation of pre-June 13, 2003 DC 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral).

In light of the foregoing, the Board concludes that DC 6260 precludes separate 10 percent schedular ratings for bilateral tinnitus.  As such, the Veteran's claim for a compensable evaluation greater than 10 percent for his service-connected tinnitus must be denied.

As the disposition of this claim is based on interpretation of the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected tinnitus disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's tinnitus disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports constant ringing in both of his ears and difficulty understanding speech in adverse listening environments, to include understanding other people speaking.    

The Board notes that tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  Thus, the Veteran reports that he experiences constant ringing that causes him difficulty hearing.  This is the precise symptomatology and effects contemplated by schedular criteria.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased rating greater than 10 percent for tinnitus is denied.


REMAND

The Veteran also is seeking an initial rating greater than 30 percent for adjustment disorder with depressed mood, an increased rating greater than 80 percent for bilateral hearing loss, and entitlement to TDIU.  After a thorough review of the Veteran's claims file, the Board has determined that additional development is necessary prior to the adjudication of these claims.

As noted above, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

In this case, the Veteran underwent a VA examination for his bilateral hearing loss most recently in January 2008 and for his psychiatric disorder in April 2008.  

In a June 2011 statement, however, the Veteran explicitly stated that his psychiatric symptoms had worsened since the last adjudication of his claim.  In addition, he submitted additional VA psychiatric treatment records.  A May 2011 VA treatment record included a GAF score of 45.  By contrast, the Board notes that the April 2008 VA examination report included a GAF score of 55.  Thus, both the Veteran's statements and the objective medical evidence suggest a possibly worsening psychiatric condition since the last VA examination in April 2008.

As to the Veteran's bilateral hearing loss, the Veteran submitted an August 2009 VA audiometric assessment and audiogram and a September 2011 private audiogram, both of which showed worsening hearing acuity bilaterally at several frequencies as compared to the last VA examination in January 2008.

The United States Court of Appeals for Veterans Claims (Court) has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

In light of the Veteran's contentions and the medical evidence of record, the claims are remanded in order to afford the Veteran VA audiological and psychiatric examinations to determine the current severity of his bilateral hearing loss and psychiatric disabilities and to obtain an opinion as to whether the cumulative effect of the Veteran's service-connected disabilities is of such nature as to result in occupational impairments which might preclude employment consistent with his education and occupational experience.

In addition, the RO/AMC should take the opportunity to obtain VA treatment records from July 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records for the Veteran's disabilities from all applicable VA medical facilities from July 2008 to the present.  Any negative responses should be documented in the file and the Veteran must be provided with an opportunity to provide such medical records.

2.  After the above evidence is obtained, to the extent available, schedule the Veteran for a VA audiological examination to ascertain the current severity of the Veteran's bilateral hearing loss.  The claims file should be provided to the appropriate examiner for review and the examiner should note that it has been reviewed.  The examiner should perform any tests or studies deemed necessary for an accurate assessment.  A complete rationale for any opinions expressed should be provided.

3.  After the evidence noted in 1.is obtained, to the extent available, schedule the Veteran for a VA psychiatric examination to ascertain the current severity of the Veteran's adjustment disorder with depressed mood.  The claims file should be provided to the appropriate examiner for review and the examiner should note that it has been reviewed.  The examiner should perform any tests or studies deemed necessary for an accurate assessment.  A complete rationale for any opinions expressed should be provided.

4.  After the above examinations are completed, forward the claims file to an appropriate VA examiner for a medical opinion in connection with the claim for TDIU.  The reviewing examiner must be provided with the entire claims file.  The opinion should reflect that a review of the claims file was completed.  A detailed rationale, including pertinent findings from the record, should be provided for all opinions.  After reviewing the record, the reviewing VA examiner should provide an opinion as to whether the cumulative effect of the Veteran's service-connected disabilities is of such nature as to result in occupational impairments which might preclude employment consistent with his education and occupational experience (9 years of school, receipt of GED, and maintenance worker).  In providing an opinion, the examiner should discuss what functional limitations the Veteran experiences as a result of his service-connected disabilities and what impact, if any, these have on his occupational functioning.  (Should the examiner determine that examination of the Veteran is required prior to rendering the requested opinion, such an examination should be obtained.)

***Please note that the Veteran is in receipt of service connection for the following disabilities: (1) bilateral sensorineural hearing loss; (2) adjustment disorder with depressed mood; and (3) tinnitus.

5.  Then readjudicate the Veteran's claims.  If a full grant of the benefits requested is not afforded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


